Citation Nr: 0804238	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1974 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO, in pertinent 
part, denied service connection for a neck disability, 
characterized as a bulging disc in the neck.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran testified that he served as a C-2A loadmaster 
while in the Navy, which entailed loading cargo, mail, and 
passengers onto the C-2A aircraft, as well as riding in the 
C-2A aircraft which took off from and landed on aircraft 
carriers.  See September 2006 hearing transcript (T.) at 2.  
The veteran explained that when a plane was launched from an 
aircraft carrier there were a lot of sudden jerking motions 
and that, because his seat faced toward the rear of the 
plane, a lot of force was placed on his neck during take off.  
See T. at 3.  

The veteran indicated that he sought treatment both in 
service and for many years after service for pain.  Because, 
however, the pain seemed to be located between his shoulder 
blades, he was repeatedly diagnosed with bursitis rather than 
a neck disability.  It was not until about 2000 that an MRI 
was done which showed problems with the veteran's neck.  See 
T. at 4.  [In this regard, the Board notes that magnetic 
resonance imaging completed in March 2005 showed chronic 
spondylitic and discogenic changes throughout the veteran's 
cervical spine with an annular disc bulge at C6-C7.]  The 
veteran reported that during service he was even taken off 
flight status because of his "bursitis."  See T. at 5.  The 
veteran was discharged from service in 1979, and he reported 
that he first saw a private doctor around 1980 and that he 
received treatment roughly two times per year for the past 30 
years.  See T. at 6-7, 10-11.  Unfortunately, the veteran was 
unable to remember the names of any of the private doctors 
who had treated him over the years.  See T. at 12-13.  Since 
service, the veteran reported that he has worked as a 
pipeline controller which involved desk work monitoring a 
number of computer screens with no real physical labor.  He 
also indicated that he began receiving injections in his neck 
around 2005.  See T. at 12.  

Service medical records confirm that the veteran did receive 
treatment for bursitis while in service.  [An SMR dated in 
May 1978 reflects treatment for a possible upper back muscle 
tension strain.]  The veteran's private doctor, Dr. Jenkins, 
wrote a letter in May 2005 describing the veteran's in-
service experiences as a loadmaster and suggesting that there 
might be a link between the veteran's military service and 
his current neck problems.

While Dr. Jenkins letter stopped short of indicating that it 
was as likely as not that the veteran's current neck 
disability was caused by his time in service, the evidence 
does show in-service treatment, a current disability, and a 
possible link between the two.  As such, a remand for a 
medical opinion of record is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact the veteran and ask 
him to provide the names of any of the 
physicians who treated him for neck 
problems since 1980.  After receipt of any 
information from the veteran including the 
appropriate release of information forms), 
the AOJ should procure copies of any such 
relevant records.  

2.  After obtaining the appropriate 
release of information form, the AOJ 
should obtain any additional records of 
neck treatment that the veteran received 
from Dr. Jenkins from July 2005 to the 
present.

3. After these records have been obtained, 
the AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination of 
his cervical spine by an orthopedic 
specialist, if available.  The examiner 
should diagnose any current disability 
impacting the veteran's cervical spine, 
and then provide an opinion as to whether 
it is as likely as not (i.e., at least a 
50 percent probability) that any diagnosed 
neck disability is related to the 
veteran's time in service.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination process.  All indicated tests, 
including X-rays, should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.  The examiner 
should specifically comment on the 
veteran's contention that his current neck 
disability was misdiagnosed in service as 
either shoulder bursitis or as an upper 
back muscle tension strain.  In doing so, 
the examiner should make a careful review 
of the service medical records.  

4.  Thereafter, the AOJ should re-
adjudicate the issue of entitlement to 
service connection for a neck disability.  
If the decision remains adverse to the 
veteran, both he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal, as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.
 
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


